FIRST AMENDMENT TO
SENIOR PROMISSORY NOTE


 
This First Amendment (“First Amendment”) to that certain Senior Promissory Note
in the principal amount of $3,500,000, dated as of March 23, 2010 (the “Note”)
is entered into as of May 2, 2011 by and among Xfone, Inc. (“Maker”) and
Burlingame Equity Investors, LP (“Holder”).  Capitalized terms used herein have
the same meaning as defined in the Note, unless otherwise specified herein.
 
WHEREAS, pursuant to the Note, the Maturity Date was set for March 22, 2012; and
 
WHEREAS, Maker and Holder wish to extend the Maturity Date by one year.
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the parties do hereby agree as follows.
 
1.  Amendment.  The final-section of the first paragraph of the Note is amended
to read as follows:


“Unless this Note shall have been accelerated in the Event of Default, the
unpaid Principal Amount, together with any then unpaid Accrued Interest and
other amounts payable hereunder, if any, shall be due and payable on March 22,
2013 (the “Maturity Date”), subject to and in accordance with the terms and
conditions set forth herein.”


2.Ratification.  The Note as amended hereby is ratified and affirmed, and except
as expressly amended hereby, all other terms and provisions of the Note remain
unchanged and continue in full force and effect.
 
3.Execution.  This First Amendment may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.  The parties hereto agree
to accept facsimile signatures as an original signature.
 
EXECUTED AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.


 
Xfone, Inc.



 
By: /s/ Guy Nissenson

 
Name: Guy Nissenson

 
Title: President & CEO

 
 
Burlingame Equity Investors, LP.

 
 
By: /s/ Blair E. Sanford

 
Name: Blair E. Sanford

 
Title: Managing Member of the General Partner